Title: From George Washington to Brigadier General Henry Knox, 8 January 1778
From: Washington, George
To: Knox, Henry



Dear Sir
Valley Forge Jany 8th 1778

In addition to the Instructions I gave you to day, I beg may be added that of providing a number of Gunscrews for the purpose of Drawing Ball. I concieve this to be a matter well worthy of attention—will prevent the disorderly firings in our Camp—and be a considerable Public saving.
If they are to be made, Let them be stout & substantial. but I recollect something of a large importation of these from France. if they are to be had the expence of making will be saved.
Let me know whether the artificers in the Artillery Line are to prepare the Travelling Forges—& what Waggons for Ammunition, & other purposes we are to depend upon them for, that the Q.M.G. may regulate his Department accordingly. I am Dr sr your mo. Ob. Svt

G. W——n

